DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 05/21/2020 and 10/27/2020 were considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) s 1-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by O’Brien (8711566).  With respect to claim 1, O’Brien discloses an electronic device (102, 202, 302) comprising: a housing (110) including a first cover disposed to face a first direction, a second cover disposed to face a second direction opposite to the first direction, and a side member enclosing at least part of a space between the first and second covers; a slider (112) to be inserted or withdrawn by being disposed to at least part of an area of the first cover of the housing (110); a flexible display (104) disposed in the slider (112) such that at least part thereof is exposed, and disposed to allow a display area (218) to be expanded according to the withdrawing of the slider (112) and allow the expanded display area (220) to be hidden inside the housing (110); and a support body (230, 234) mounted closely in contact on a bottom face of the flexible display (104), supporting the expanded display area (230) as a prop when the slider (112) is withdrawn, and disposed to be housed inside the housing (110) together with the expanded display area (220) when the slider (112) is inserted.  With respect to claim 2, O’Brien discloses the device (102, 202, 302) of claim 1, further comprising a smoothness maintaining device (208, 226, 228) of the expanded display area (230) when the slider (112) is withdrawn, wherein the smoothness maintaining device (208, 226, 228) is coupled to each of one end and the other end of the support body (230, 234) to provide force for pulling each of the one end and the other end in a direction in which the both ends are away from each other.  With respect to claim 3, O’Brien discloses the device (102, 202, 302) of claim 2, wherein the support body (230, 234) is fixed closely in contact to the expanded display area (220) in an integral manner to move together with the flexible display (104).  With respect to claim 4, O’Brien discloses the device (102, 202, 302) of claim 3, wherein the smoothness maintaining device (208, 226, 228) comprises: at least one first roller (208) rotatably disposed at a first position of the housing (110); a second roller (226) facing away from the first roller (208), and rotatably disposed at a second position of the housing (110); and at least one wire (224) configured such that one end and the other end are movable in different directions, wherein the one end is coupled to one end of the support body (230, 234) and the other end is coupled to the other end of the support body (230, 234) to provide tension force for maintaining a smoothness state of the support body (230, 234) together with the first and second rollers (208, 226).  With respect to claim 5, O’Brien discloses the device (102, 202, 302) of claim 4, wherein the one end and the other end of the wire (224) move in parallel with the flexible display (104) while maintaining a specific interval from each other.  With respect to claim 6, O’Brien discloses the device (102, 202, 302) of claim 4, wherein the wire (224) is located to face the second cover of the housing (110) when the slider (112) is withdrawn, and is located to face a bottom face of the support body (230, 234) when the slider (112) is inserted.  With respect to claim 7, O’Brien discloses the device (102, 202, 302) of claim 4, wherein the first roller (208) rotates in a state of being in contact with the wire (224), and the second roller (226) rotates in a state of being in contact with the support body (230, 234).  With respect to claim 8, O’Brien discloses the device (102, 202, 302) of claim 4, wherein the support body (230, 234) is disposed to a bottom face of the expanded display area (220) of the flexible display (104) when the slider (112) is withdrawn, and is disposed to face the second cover of the housing (110) when the slider (112) is inserted.  With respect to claim 9, O’Brien discloses the device (102, 202, 302) of claim 8, wherein one end and the other end of the support body (230, 234) move in parallel with the flexible display (104) while maintaining a specific interval from each other.

Allowable Subject Matter
Claims 10-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 10-12, patentability resides, at least in part, in the flexible film including a first face closely in contact with one face of the flexible display, and a second face facing away from the first face; and a plurality of protrusions disposed with an equal interval on a second face of the flexible film along a direction perpendicular to an inserting/withdrawing direction and including all of the other limitations of the base claim(s) respectfully; as to claim 13, patentability resides, at least in part, in the first roller further comprises an elastic body so that force is provided in a direction away from the second roller and including all of the other limitations of the base claim(s) respectfully; as to claim 14, patentability resides, at least in part, in the housing further comprises an anti-scratch device of the expanded display area, in proximity to the second roller, and wherein the anti-scratch device is disposed to a lower end of the housing, and is configured as at least one anti-friction member disposed to face at least part of an outer circumferential face of the second roller and including all of the other limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/Primary Examiner, Art Unit 2847                                                                                                                                                                                                        2021-04-22